Title: To James Madison from Carleton Walker and Timothy Bloodworth, 9 February 1803 (Abstract)
From: Walker, Carleton,Bloodworth, Timothy
To: Madison, James


9 February 1803, Wilmington, North Carolina. “Some time since we had the honor to recommend to you, the Wilmington Gazette in aid of the promulgation of the laws of the United States.” Having received no reply, they assume JM did not receive the application, which they now resubmit.
 

   
   RC (DNA: RG 59, ML). 1 p.



   
   No earlier letter to JM from Walker and Bloodworth has been found. Almand Hall’s Wilmington Gazette has been described as being “independently Federalist” in 1800 (Stewart, Opposition Press of the Federalist Period, pp. 883, 884).


